El Juez Asociado Be. del Tobo,
emitió la opinión del tribunal.
En el presente caso se imputó al acusado Fernández una infracción al artículo 4 de la Ley 69 de diciembre 5, 1917, pero tanto la denuncia como las pruebas lo que revelan es una infracción al artículo 2 del Acta Jones. Por ese motivo no solo la defensa, si que también el Ministerio Fiscal, en esta Corte Suprema, pidieron la revocación de la sentencia y la absolución del acusado.
*843Además, aunque se concluyera que no obstante indicarse en la denuncia que se acusaba a Fernández de la infracción mencionada, podría condenársele de la que en realidad de verdad se le imputó y cometió, tendría siempre que resol-verse que tanto la corte municipal y la de distrito que antes intervinieron, como esta Corte Suprema que ahora actúa, carecen de jurisdicción para conocer del delito imputado y cometido, de acuerdo con la decisión de esta Corte Suprema que acaba de dictarse en el caso de El Pueblo v. Torres, No. 1492, (pág. 835).
En su consecuencia opinamos que debe revocarse la sen-tencia apelada y sobreseerse la causa, quedando en libertad el acusado y cancelándose la fianza que tiene prestada para ello.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.